Detailed Action
This action is in response to the RCE (Request for continued examination) filed on June 22, 2021.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.
                                          Response to Arguments
	Applicants argued in the April 26, 2021 correspondence with respect to USC 103 rejection of claims 1-17 have been considered, but are not persuasive. Applicant argues that “amended independent claim 1 recite “remove one or more frames determined to be irrelevant based on the analysis criteria from the one or more buffers while leaving the identified one or more frames in the one or more buffers; and a file output created by the manager, the file output comprised of an arrangement of each identified frame, wherein the arrangement 

Boice, Wu, and Abeykoon are silent with respect to selectively removing one or more frames determined to be irrelevant from the buffers in the manner recited in Applicant’s claims, as amended. Boice teaches encoding a sequence of video frames using image statistics and outputting a bitstream of encoded video data using one set of encode parameters." Wu teaches placing markers in a video stream and processes the stream based on the marker locations.” Wu only mentions removing with respect to removing the placed markers before decoding the video stream.° Abeykoon teaches performing object recognition on multiple video streams on parallel pipelines but is silent with respect to removing frames from the video streams responsive to the object recognition.’ Thus, the applied prior art does not involve the same technological improvements to object mining and object recognition from a digital collection as recited in and covered by the independent claims; Boice, Wu, and Abeykoon applied separately or in combination, do not render as obvious selectively removing one or more frames determined to be irrelevant from the buffers in the manner claimed by Applicant.”
	The Office respectfully disagrees and maintains the rejection. According to Applicant’s specification, [0027] and [0032], the encoder (122) subjects the file segments to an encoding process to produce well-formed data, e.g. uniform formatting of the file data. In one embodiment, the encoding process is a video encoder. In one embodiment, the encoder (122) selects the format for the segment encoding. The encoder (122) inserts header bits into each 
[0032]: The manager (124) filters the buffer segments based on a configured relevancy standard. In one embodiment, frames and their associated segments that are determined irrelevant are removed from the segments and associated buffers, such that the frames and their associated segments that are determined relevant remain in their respective buffers, all while maintaining the order of the segments from the original identified order. Accordingly, the manager (124) maintains the order of the identified frames that remain in the buffer as supported by the attached metadata of the respective start times and duration of each segment.”
Abeykoon teaches parallel pipeline processing of multiple video streams and a video analysis system that receives video streams including video frames and arrangements for parallel pipeline processing of one or more video streams. The system can perform region detection on the frames and feature detection/extraction and based on the extracted features. The individual video frames can be sent to particular pipelines for performing the video analysis. Resources are also allocated among the pipelines based on a priority definition. The priorities in the priority definition can be updated dynamically based on the context of the received frames. There is also a resource management module that may control and manage the processing of various different categories of the video analysis tasks, such as recognition, and/or identification; object detection, recognition, and/or identification etc.
Each pipeline may include one or more pipeline queues that may act as buffers that receive video frames, detected regions, and/or features extracted from the video frames of various video streams. The pipelines may generally be used to perform multistage processing of the extracted features for a plurality of different video analysis tasks, and may be able to be executed concurrently in parallel with other pipelines. Video analysis tasks that may be performed by the pipelines include: general detection, identification or other recognition tasks. The resource management module may monitor and manage system resources, such as processing resources, memory resources, storage resources, communication resources, etc., enable the video streams to be processed efficiently by the plurality of pipelines. Also, the queue management can create queues for particular pipelines and/or delete queues for particular pipelines, as well as reassigning or allocating queues to particular pipelines.

	Boice teaches encoding a sequence of video frames using image statistics collected from multiple encoders connected in parallel, each encoder employing a different set of encode parameters. The image statistics are used to select an optimum set of encode parameters for use in encoding the sequence of video frames in a subsequent encode subsystem stage. As an alternative, multiple buffers are connected to the outputs of the multiple, parallel connected encoders, with the encoded stream from the encoder employing the optimum set of encode parameters selected for output as the bitstream of encoded video data.

Wu also teaches in FIG. 2 a part of an NALU byte stream format. In this example, the byte stream is received by the user device via the network at the transport layer of the network from another network node, at which a video has been encoded by an encoder of the network node, and the encoded video formatted to create the NALU byte stream. Each packet may comprise payload data and header data, and the method may comprise, when each packet is identified: if the header data identifies the payload data as being encoded video content, repeatedly supplying respective parts of the stream to each parallel processing unit until the next packet is identified, and if the header data identifies the payload data as being control data, processing the stream one part at a time to identify the next packet.  
	 Regarding independent claims 6 and 11, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
Regarding dependent claims 2-5, 7-10 and 12-17, Applicant has not overcome the rejections and they are similarly rejected.
	Applicant is requested to review the teachings of the references and communicate any issues on the merits to examiner.  Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Interpretation
Claims 6-10 are directed to a computer program product comprising a computer readable storage device having program code embodied therewith. The “computer readable storage media” as recited in claims 6-10 is interpreted in light of Applicants’ description in [0063] of Applicant’s specification:  “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.“

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 112(b), the many uses of “well-informed” renders the claims as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Dependent claims 2-5, 7-10 and 12-20 are similarly rejected. See MPEP (2173.05(b) Relative Terminology.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boice et al. (US 2003/0012275 A1) in view of Wu (US 2016/198171) and further in view of Abeykoon et al. (US 2016/0275642 A1).

Regarding claim 1, Boice discloses “A system comprising: a processing unit operatively coupled to memory; a receiver, operatively coupled to the processing unit, the receiver to receive at least one first file having first formatted data;” (See Fig. 1 and Fig. 5, [0014]) (A system is provided herein for encoding a sequence of video frames.)

“an encoder, operatively coupled to the receiver, the encoder configured to separate the received file into a plurality of segments and fit the segments into two or more buffers,” (See abstract) (Multiple buffers are connected to the outputs of the multiple, parallel connected encoders, with the encoded stream from the encoder employing the optimum set of encode parameters selected for output as the bitstream of encoded video data. System and method are provided for optimally encoding a sequence of video frames using image statistics collected from multiple encoders connected in parallel.)

“a manager, operatively coupled to the encoder, the manager configured to iteratively process each of the segments containing the header bit, including: concurrently send each buffer in parallel to one or more image analysis services for parallel image recognition processing, and return one or more entries in the at least two buffers meeting an analysis criteria;” (See Abstract) (System and method are provided for encoding a sequence of video frames using image statistics collected from multiple encoders connected in parallel, each encoder employing a different set of encode parameters. The image statistics are used to select an optimum set of encode parameters for use in encoding the sequence of video frames in a subsequent encode subsystem stage.)
“and a file output created by the manager, the file output comprised of an arrangement of each identified frame, wherein the arrangement includes the remaining identified one or more frames arranged in a sequential order as determined by the well-formed format.” (See [0014]) (This system includes means for outputting a bitstream of encoded video data from the sequence of video frames using the selected one set of encode parameters.)

But, Boice does not explicitly disclose “the encoder to insert a header bit into each of the segments, wherein the header bit indicates that the segments meets the well-formed format;”

However, Wu teaches the encoder to insert a header bit into each of the segments, wherein the header bit indicates that the segments meets the well-formed format;” According to Applicant’s specification [0027], “the encoder (122) subjects the file segments to an encoding process to produce well-formed data, e.g. uniform formatting of the file data. In one embodiment, the encoding process is a video encoder. The encoded format may be pre-defined such that each second formatted segment will have a specific format, such as, but not limited to, .avi, .mov., .flv., .mpeg, .mpg, .gif, .mp3, .mp4, .wav, .wma, etc. In one embodiment, the encoder (122) selects the format for the segment encoding. The encoder (122) inserts header bits into each buffer to indicate that the data is well-formed.”
(FIG. 2 shows a part of an NALU byte stream format. In this example, the byte stream is received by the user device via the network 116 at the transport layer of the network 116 from another network node, at which a video has been encoded by an encoder of the network node, and the encoded video formatted to create the NALU byte stream. (See also [0100]) (Each packet may comprise payload data and header data, and the method may comprise, when each packet is identified: [0101] if the header data identifies the payload data as being encoded video content, repeatedly supplying respective parts of the stream to each parallel processing unit until the next packet is identified, and [0102] if the header data identifies the payload data as being control data, processing the stream one part at a time to identify the next packet.)
  
But, Boice does not explicitly disclose “wherein each segment is converted to a second format meeting a well-formed format and has an assigned sequential mapping into an associated buffer”
However, Wu teaches “wherein each segment is converted to a second format meeting a well-formed format and has an assigned sequential mapping into an associated buffer” (See Fig. 2 and Abstract, wherein a stream of data elements is received, some of which encode video content. The stream comprises marker sequences, each marker sequence comprising a marker which does not encode video content. A known pattern of data elements occurs in each marker sequence. A respective part of the stream is supplied to each parallel processing unit. Each parallel processing unit processes the respective part of the stream, whereby multiple parts of the stream are processed in parallel, to detect whether any of the multiple parts matches the known pattern of data elements, thereby identifying the markers. The encoded video content is separated from the identified markers. The separated video content is decoded, and the decoded video content outputted on a display.)

But, Boice does not explicitly disclose “and selectively identify one or more frames of interest in one of more of the buffers, wherein each identified frame includes a recognized image meeting the analysis criteria;” 

However, Abeykoon teaches “and selectively identify one or more frames of interest in one of more of the buffers, wherein each identified frame includes a recognized image meeting the analysis criteria;” (See Abstract, Fig. 1, [0022]-[0026])  (Video analysis framework receives one or more video streams including a plurality of video frames. The framework may perform region detection on the frames, and may perform feature detection/extraction on the regions; resources may be allocated among the pipelines based on a priority definition. The priorities in the priority definition may be updated dynamically based on context of the received frames. Display 103 may present a single video stream 102, or may be used to present multiple video streams 102 concurrently. Alternatively, multiple displays 103 may be used to present multiple video streams 102 concurrently. Video streams 102 may be processed in real time through a plurality of pipelines 104. Pipeline processing may use parallel pipelines 104 to process input frames assigned for different processing tasks by performing the different processing tasks at least partially concurrently with each other. 

But, Boice does not explicitly disclose “selectively remove one or more frames determined to be irrelevant based on the analysis criteria from the one or more buffers while leaving the identified one or more frames remaining in the one or more buffers;” 

However, Abeykoon teaches “selectively remove one or more frames determined to be irrelevant based on the analysis criteria from the one or more buffers while leaving the identified one or more frames remaining in the one or more buffers;” According to Applicant’s   specification [0033]” The manager (124) filters the buffer segments based on a configured relevancy standard. In one embodiment, frames and their associated segments that are determined irrelevant are removed from the segments and associated buffers, such that the frames and their associated segments that are determined relevant remain in their respective buffers, all while maintaining the order of the segments from the original identified order. Accordingly, the manager (124) maintains the order of the identified frames that remain in the buffer as supported by the attached metadata of the respective start times and duration of each segment”
(See Abstract, Fig. 1 and Fig. 7 [0022]-[0026]) (Each pipeline may include one or more pipeline queues that may act as buffers that receive video frames, detected regions, and/or features extracted from the video frames of various video streams. The pipelines may generally be used to perform multistage processing of the extracted features for a plurality of different video analysis tasks, and may be able to be executed concurrently in parallel with other pipelines. Video analysis tasks that may be performed by the pipelines include: general detection, identification or other recognition tasks. The resource management module may monitor and manage system resources, such as processing resources, memory resources, storage resources, communication resources, etc., enable the video streams to be processed efficiently by the plurality of pipelines. Also, the queue management can create queues for particular pipelines and/or delete queues for particular pipelines, as well as reassigning or allocating queues to particular pipelines.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Boice (Multiple parallel encoders and statistical analysis thereof for encoding a video sequence) with Wu (Video decoding) and Abeykoon (Video analysis and post processing of multiple video streams) in order to enable efficient resource management by meeting real time demands based on the priority definition. Abeykoon [0056]

Regarding claim 2, Boice in view of Wu and further in view of Abeykoon discloses “The system of claim 1, wherein encoder attaches a listener to each of the one or more buffers, wherein the listener functions as a marker for asynchronous processing of the one or more buffers.” (See Wu: [006]) (Each parallel processing unit processes the respective part of the stream, whereby multiple parts of the stream are processed in parallel, to detect whether any of the multiple parts matches the known pattern of data elements, thereby identifying the markers. The encoded video content is separated from the identified markers.)

Regarding claim 3, Boice in view of Wu and further in view of Abeykoon discloses “The system of claim 2, further comprising the manager configured to combine the identified frame from each of the one or more segments, leverage the listener attached to each buffer and metadata attached to each segment to create an order of the identified frames, and sequentially arrange the identified frames based on the created order.” (See [0045]) (The delay control hardware 350 manages buffering of incoming video data and of image statistics, and feeds the video frames from frame store 320, as well as the derived statistics from statistics buffering 340, to encoding subsystem E2 360 in encode order.)

Regarding claim 4, Boice in view of Wu and further in view of Abeykoon discloses “The system of claim 1, wherein the iterative processing of the segments includes processing each of the two or more buffers in parallel.” (See Abstract) (Multiple buffers are connected to the outputs of the multiple, parallel connected encoders.)

Regarding claim 5, Boice in view of Wu and further in view of Abeykoon discloses “The system of claim 1, further comprising the encoder configured to select a conversion format complying with one or more specifications of the selected conversion format to encode each first formatted segment into the second formatted segment.” (FIG. 7 is a flowchart of one embodiment of processing performed by the control logic 630 & 640 of the encode subsystem of FIG. 6.)

As per claim 6, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer program product for file analysis, the computer program product comprising a computer readable storage device having program code embodied therewith, the program code executable by a processor to:” (See [0069]-[0070]) (one or more computer program products having, computer usable media. The media has embodied therein, computer readable program code means for providing and facilitating the capabilities of the present invention. Additionally, at least one program storage device readable by a machine.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Boice (Multiple parallel encoders and statistical analysis thereof for encoding a video sequence) with Wu (Video decoding) and Abeykoon (Video analysis and post processing of multiple video streams) in order to enable efficient resource management by meeting real time demands based on the priority definition. Abeykoon [0056]

As per claim 7, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.

As per claim 8, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.

As per claim 9, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

As per claim 10, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.

As per claim 11, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including  “A method comprising: receiving at least one first file having first formatted data; encoding the received file into a plurality of segments and fitting the segments into two or more buffers, wherein each segment is converted to a second format meeting a well-formed format and has an assigned sequential mapping into an associated buffer; inserting a header bit into each of the segments, wherein the header bit indicates that the segments meets the well-formed format; iteratively processing each of the segments containing the header bit, including: concurrently sending each buffer in parallel to one or more image analysis services for parallel image recognition processing, and returning one or more entries in the at least two buffers meeting an analysis criteria; and selectively identifying one or more frames of interest in one or more of the buffers, wherein each identified frame includes a recognized image meeting the analysis criteria; and selectively removing one or more frames determined to be irrelevant based on the analysis criteria from the one or more buffers while leaving the identified one or more frames remaining in the one or more buffers; a file output comprised of an arrangement of each identified frame, wherein the arrangement includes the remaining identified one or more frames arranged in a sequential order as determined by the well-formed format..” (See Fig. 1 and Fig. 5, [0014]) (A system is provided herein for encoding a sequence of video frames. (See abstract) (Multiple buffers are connected to the outputs of the multiple, parallel connected encoders, and with the encoded stream from the encoder employing the optimum set of encode parameters selected for output as the bitstream of encoded video data. System and method are provided for optimally encoding a sequence of video frames using image statistics collected from multiple encoders connected in parallel.) 
(See [007], [0014], [0042], [0045]) (A multi-stage technique for encoding a video sequence using image statistics derived from multiple encoders connected in parallel, each employing a different set of encode parameters, to select an optimum set of encode parameters for use in encoding the sequence of video frames in a subsequent encode subsystem stage. Analysis of the video sequence comprises calculating one or more statistics which can be derived from the video data. The delay control hardware 350 manages buffering of incoming video data and of image statistics, and feeds the video frames from frame store 320, as well as the derived statistics from statistics buffering 340, to encoding subsystem E2 360 in encode order.)

See also Wu: [001], Fig. 2 and Abstract, wherein a corresponding decoder at the receiving device decodes the frames/slices of the received video signal based on the appropriate type of prediction, in order to decompress them for output on a display. FIG. 4 shows a block diagram of a video decoding system. A stream of data elements is received, some of which encode video content. The stream comprises marker sequences, each marker sequence comprising a marker which does not encode video content. A known pattern of data elements occurs in each marker sequence. A respective part of the stream is supplied to each parallel processing unit. Each parallel processing unit processes the respective part of the stream, whereby multiple parts of the stream are processed in parallel, to detect whether any of the multiple parts matches the known pattern of data elements, thereby identifying the markers. The encoded video content is separated from the identified markers. The separated video content is decoded, and the decoded video content outputted on a display.)
See also Abeykoon: Abstract, Fig. 1, [0022]-[0026] wherein video analysis framework receives one or more video streams including a plurality of video frames. The framework may perform region detection on the frames, and may perform feature detection/extraction on the regions; resources may be allocated among the pipelines based on a priority definition. The priorities in the priority definition may be updated dynamically based on context of the received frames. Display 103 may present a single video stream 102, or may be used to present multiple video streams 102 concurrently. Alternatively, multiple displays 103 may be used to present multiple video streams 102 concurrently. Video streams 102 may be processed in real time through a plurality of pipelines 104. Pipeline processing may use parallel pipelines 104 to process input frames assigned for different processing tasks by performing the different processing tasks at least partially concurrently with each other. 

Each pipeline may include one or more pipeline queues that may act as buffers that receive video frames, detected regions, and/or features extracted from the video frames of various video streams. The pipelines may generally be used to perform multistage processing of the extracted features for a plurality of different video analysis tasks, and may be able to be executed concurrently in parallel with other pipelines. Video analysis tasks that may be performed by the pipelines include: general detection, identification or other recognition tasks. The resource management module may monitor and manage system resources, such as processing resources, memory resources, storage resources, communication resources, etc., enable the video streams to be processed efficiently by the plurality of pipelines. Also, the queue management can create queues for particular pipelines and/or delete queues for particular pipelines, as well as reassigning or allocating queues to particular pipelines.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Boice (Multiple parallel encoders and statistical analysis thereof for encoding a video sequence) with Wu (Video decoding) and Abeykoon (Video analysis and post processing of multiple video streams) in order to enable efficient resource management by meeting real time demands based on the priority definition. Abeykoon [0056]

As per claim 12, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 13, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 14, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 15, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
	Regarding claim 16, Boice in view of Wu and further in view of Abeykoon discloses “The system of claim 1, wherein each of the two or more buffers are sent to two or more computing devices for the parallel image recognition processing.” (See Abstract, Fig. 8) (System and method are provided for encoding a sequence of video frames using image statistics collected from multiple encoders connected in parallel, each encoder employing a different set of encode parameters. The image statistics are used to select an optimum set of encode parameters for use in encoding the sequence of video frames in a subsequent encode subsystem stage. (See also Abeykoon [0022], each pipeline 104 may include one or more pipeline queues 106 that may act as buffers that receive video frames 108, detected regions, and/or features extracted from the video frames 108 of various video streams. The pipelines 104 may generally be used to perform multistage processing of the extracted features for a plurality of different video analysis tasks, as discussed above, and may be able to be executed concurrently in parallel with other pipelines 104 executing other video analysis tasks)

	Regarding claim 17, Boice in view of Wu and further in view of Abeykoon discloses “The system of claim 1, further comprising the manager to remove an irrelevant frame not meeting the analysis criteria from at least one of the two or more buffers.” (See [0028] - [0029]) (The first compression step is the elimination of spatial redundancy, filtering; process for performing spatial and temporal compression including discrete cosine transformation, quantization, entropy encoding, motion estimation, motion compensation, and prediction, and spatial and temporal compression. See also, Abeykoon [0022], pipeline 104 may be used to perform various computations on a plurality of features extracted from each video frame. Each pipeline 104 may include one or more pipeline queues 106 that may act as buffers that receive video frames 108, detected regions, and/or features extracted from the video frames 108 of various video streams.)
					
 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581313)446-6581.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154